Bigelow, C. J.
The rule of law applicable to a case like the one at bar is fully stated in a recent decision of this court. Brown v. Perkins, 1 Allen, 89. Upon reconsideration, we see no occasion to change or modify the conclusions therein stated. The instructions to the jury in this case were in exact conformity with the principles there laid down, and were sufficiently full and accurate to guide the jury in the performance of their duty. That the defendant was not responsible in this suit for any neglect or omission to act in his capacity of selectman, is too clear to admit of a doubt. No averment concerning his official capacity is made in the declaration, nor is any breach of his official duty alleged ; but if such averments were made, he would not be amenable to the plaintiff for damages in this action.

Exceptions overruled.